         Case 1:20-cr-00104-DMT Document 72 Filed 11/17/20 Page 1 of 1




                       IN THE UNITED STATED DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Michael Todd Baker,                   )       Case No. 1:20-cr-104
                                      )
               Defendant.             )


       On November 6, 2020, defendant filed a pro se motion requesting the appointment of

substitute of counsel. (Doc. No. 70). On November 9, 2020, defendant’s court-appointed counsel,

attorney Kent Morrow, filed response to the motion advising that his relationship with defendant has

been “irretrievably broken.” (Doc. No. 71).

       In the interest of justice, the court GRANTS defendant’s motion (Doc. No. 70) and

authorizes attorney Kent Morrow, to withdraw as defense counsel of record. The court shall, by

separate order, appoint substitute counsel for defendant. The court expects defendant to work with

substitute counsel. Defendant should take heed that any further requests by him for new counsel are

unlikely to be looked upon favorably.

       IT IS SO ORDERED.

       Dated this 17th day of November, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
